Citation Nr: 1517218	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-04 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a right knee injury.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979 and from December 1979 to December 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In her February 2013 substantive appeal, the Veteran requested that all of her service-connected disabilities be reevaluated for an increased rating.  These claims have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  Moreover, the Veteran also indicates that she has a leg length discrepancy that she believes is related to her military service.  This matter has not been addressed by the AOJ and is also referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In August 2009, the Veteran underwent a right knee arthroscopy with partial medial and lateral meniscectomy.

2.  The Veteran's right knee degenerative arthritis is confirmed by x-ray imaging.

3.  The Veteran's right knee degenerative arthritis results in, at worst, limitation of flexion to 85 degrees with pain at 80 degrees and no limitation of extension.

4.  The Veteran has right knee effusion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261 (2014).

2.  The criteria for a separate disability rating of 10 percent for removal of semilunar cartilage have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5259 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  A letter of February 2010 satisfied the duty to notify provisions.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  A VA examination was provided in February 2010.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  The Board acknowledges that the Veteran alleges the examination was inadequate because it did not address her alleged leg length discrepancy.  However, leg length discrepancy is not shown by the record to be a manifestation of the service-connected right knee disability.  Accordingly, the presence or absence of the leg length discrepancy is not relevant to establishing the severity of the Veteran's service-connected right knee disability.  Moreover, as noted above, the issue of entitlement to service connection for a leg length discrepancy has been referred to the RO for appropriate action.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Increased Rating 

Legal Framework

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is currently assigned a 10 percent rating pursuant to DC 5010-5260.  Her claim for an increased disability rating was filed in December 2009 and therefore, the relevant period for review is from December 2008 to the present.  See 38 C.F.R. § 3.400(o)(2).  The period under review is exclusive of an already established temporary total evaluation from August 28, 2009 to October 1, 2009.

DC 5010 refers to arthritis, due to trauma, substantiated by X-ray findings.  The rater is instructed to rate as arthritis, degenerative, under DC 5003.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating disabilities listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, then DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved (here, DCs 5260 and 5261).  38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  Deluca v. Brown 8 Vet. App. 202 (1995).  

When evaluating disabilities based upon arthritis, pain on its own is compensable, however, when evaluating disabilities based upon limitation of motion, pain must actually cause functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011).

Disabilities of the knee are rated under the provisions of 38 C.F.R. § 4.71a, DCs 5256 through 5263.  From the outset, the Board notes that the evidence does not demonstrate the presence of ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, and genu recurvatum.  For these reasons, DCs 5256, 5258, 5262, and 5263 are not applicable for rating the Veteran's right knee injury.

DCs 5260 and 5261 provide the rating criteria for limitation of knee motion.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a Plate II.  

DC 5260 provides that limitation of knee flexion to 60 degrees is rated as noncompensable; limitation of knee flexion to 45 degrees is rated as 10 percent disabling.  Ratings above 10 percent are available for greater limitations of flexion.  

DC 5261 provides that limitation of knee extension to 5 degrees is rated as noncompensable; limitation of knee extension to 10 degrees is rated as 10 percent disabling.  Ratings above 10 percent are available for greater limitations of extension. 

In addition to ratings based on limitation of motion, a separate rating may be assigned for knee instability pursuant to DC 5257.  A 10 percent rating will be awarded for slight instability, a 20 percent rating will be awarded for moderate instability, and a 30 percent rating will be awarded for severe instability.  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating disabilities; rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are equitable and just.  See 38 C.F.R. § 4.6.

Pursuant to DC 5259, a 10 percent rating may be awarded for removal of semilunar cartilage. 

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts and Analysis

A February 2009 treatment record noted knee joint pain bilaterally when passively and actively moved and worse on weight bearing.  There was no locking or clicking sensation, no grating sensation, and the knee did not feel loose.  There was knee joint stiffness.

In May 2009, the Veteran complained of right knee pain and swelling with crepitus.  On examination, the knee demonstrated full range of motion but there was effusion.  There was no locking or buckling, deformity, tenderness on palpation, or medial or lateral instability.  X-rays were ordered and in June 2009 their results revealed moderate to severe degenerative arthritis of the right knee.  

In June 2009, the Veteran also received an evaluation at Kinnebrew Orthopedic & Sports Medicine.  She reported that the onset of knee pain has been gradual and occurring in a persistent pattern for years.  The course has been constant.  The pain is moderate.  It is characterized as a dull aching, and present in the entire right knee and lateral knee.  The symptoms are aggravated by physical activity, twisting, squatting, kneeling, and climbing.  The symptoms are relieved by rest.  The symptoms have been associated with joint swelling and lateral pain.  On examination, the right knee demonstrated normal deep tendon reflexes and normal coordination, normal strength and tone, normal sensation and no instability, subluxation or laxity, and no crepitus.  Flexion was to 120 degrees and extension was to zero degrees.  Genu valgum was shown.  There was antalgic gait and knee flexion contracture gait.  The examiner additionally ordered an MRI, the results of which revealed a complex medial meniscal tear, myxoid degeneration involving the lateral meniscus, and moderate to severe degenerative changes most pronounced within the lateral compartment.

In August 2009, the Veteran underwent an arthroscopy of the right knee with partial medial and lateral meniscectomy.  She also underwent an arthroscopy of the right knee with synovectomy.  Her post-operative diagnosis was medial and lateral meniscus tears in the right knee, osteoarthritis of the right knee with grade 4 chondromalacia of all three compartments, and synovitis of the right knee.

Post-surgery, the Veteran still experienced a fair amount of knee pain due to the arthritis and, in order to relieve that pain, in January 2010 she received a cortisone injection and in February 2010 she received a Synvisc-One injection.

In February 2010, the Veteran underwent a VA examination.  She reported weakness, stiffness, swelling, giving way, lack of endurance, and tenderness and pain.  She indicated that she does not experience heat, redness, locking, fatigability, deformity, drainage, effusion, subluxation, or dislocation.  She reported experiencing flare-ups as often as daily and each time they last for approximately 16 hours.  They are precipitated by physical activity, to include walking, standing, and sitting.  On a scale of 1-10, their severity is an 8 and they are relieved by medicine and cortisone injections.  The flare-ups cause functional impairment in the form of a slight limp while walking, slowed movement, and no sudden movement.  She reported problems with standing and walking.  She described pain after standing for approximately 5 minutes or after walking for more than 50 meters.  She reported degenerative knee caps and bone-on-bone rubbing in the knee.  She reported these overall functional impairments: no physical training, no stooping, unable to tie shoes, difficult dressing, and sleep disturbance due to pain.  She also reported a decreased quality of life, including sex life.  

On examination, the Veteran's right knee presented a 1 cm by 0.1 cm linear scar due to the arthroscopy surgery.  This is a superficial scar with no underlying tissue damage or pain.  There is no edema, inflammation, keloid formation, and the scar is not disfiguring.  The scar does not limit motion or function or the knee.

On examination, the Veteran's posture and gait was normal.  Leg length from the anterior superior iliac spine to the medial malleolus was 104 cm on the right and 105 cm on the left.  There was tenderness, guarding of movement and a positive patellar apprehension test.  There were no signs of edema, instability or subluxation, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment or drainage.  There was also no ankylosis.  Flexion was to 85 degrees, with pain beginning at 80 degrees.  Extension was to zero degrees.  On repetition, there was no additional degree of limitation.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits for the right knee.  An x-ray was performed and it demonstrated degenerative arthritis of the right knee.

The Veteran provided further description of her disabilities in her February 2013 substantive appeal.  She reported that she walks with a limp.  Walking, stooping, bending, and standing are all very limited and impact her ability to function on a daily basis.

Based on a review of the record, the Board finds that there is not a reasonable basis to assign the Veteran a disability rating in excess of 10 percent on the basis of limitation of motion measurements.  38 C.F.R. § 4.71a, DCs 5260, 5261.  Throughout the course of the appeal, flexion in her right knee has shown to be limited to, at worst, 85 degrees, including on repetition.  The extension of her right knee has not been limited in motion.  Such measurements correspond to noncompensable ratings pursuant to DCs 5260 and 5261.  Id.  However, given that these measurements approximate a noncompensable degree of limitation of flexion and that degenerative arthritis is confirmed by x-ray, a 10 percent rating is warranted pursuant to DC 5003-5260.  A disability rating in excess of 10 percent on the basis of limitation of motion measurements is not warranted because the next higher rating, a 20 percent rating, is not available on a limitation of motion basis unless flexion is limited to 30 degrees or extension is limited to 15 degrees.  Id.  Throughout the course of the appeal, the Veteran's measurements have not approximated these levels of limitation.  The Board has also considered Deluca and Mitchell and the Veteran's symptoms of subjective pain, weakness, stiffness, lack of endurance, and daily flare-ups resulting in a slight limp while walking, slowed movement, and no sudden movement; however, the evidence does not show that these symptoms result in additional disability beyond that reflected in her range of motion measurements.  Thus, the next higher rating, a 20 percent rating, is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see also 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5237.

As the Veteran has complained of her right knee giving way, the Board has considered a separate rating pursuant to DC 5257 for instability.  38 C.F.R. § 4.71a, DC 5257.  However, over the course of the appeal, the objective medical evidence of record has shown that the Veteran does not suffer from lateral or medial instability or subluxation.  Moreover, while the Veteran is not competent to diagnose knee instability as she does not have the required medical training or expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 at n. 4 (Fed. Cir. 2007).  Thus, a separate rating pursuant to DC 5257 is not warranted.

Nonetheless, the evidence shows that the Veteran has undergone a right knee medial and lateral meniscectomy and that she has consistently reported experiencing swelling, a manifestation not expressly contemplated by rating under Diagnostic Code 5260.  Accordingly, the Board finds that a separate 10 percent rating pursuant to DC 5259 is warranted based on partial removal of the semilunar cartilage (meniscus) with continued swelling/effusion.  38 C.F.R. § 4.71a, DC 5259.

The Board has also considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b).  The Board notes that for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Accordingly, the Board finds that all findings and impairment (to include, limitation of motion, pain, swelling and functional limitations in the Veteran's daily life) associated with the disability at issue are encompassed by the schedular criteria for the rating assigned.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected residuals of a right knee injury are adequate, both individually and in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the evidence does not show and the Veteran does not assert that she is unable to work due to this condition.  Thus, the issue of entitlement to a total disability rating has not been raised by the record, and need not be referred for consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In sum, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right knee disability on the basis of limitation of motion measurements; there is no doubt to be resolved; an increased rating for limitation of motion is not warranted.  See 38 U.S.C.A. § 5107.  However, the Veteran has undergone a right knee meniscectomy and still experiences swelling; therefore a separate 10 percent rating is warranted pursuant to DC 5259.


ORDER

A disability rating in excess of 10 percent for residuals of a right knee injury pursuant to DC 5003-5260 is denied.

A separate 10 percent rating for removal of semilunar cartilage, right knee, symptomatic, is granted pursuant to DC 5259.


____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


